Case 20-02804-jw   Doc 34   Filed 08/21/20 Entered 08/21/20 14:05:49   Desc Main
                            Document      Page 1 of 7
Case 20-02804-jw   Doc 34   Filed 08/21/20 Entered 08/21/20 14:05:49   Desc Main
                            Document      Page 2 of 7
Case 20-02804-jw   Doc 34   Filed 08/21/20 Entered 08/21/20 14:05:49   Desc Main
                            Document      Page 3 of 7
Case 20-02804-jw   Doc 34   Filed 08/21/20 Entered 08/21/20 14:05:49   Desc Main
                            Document      Page 4 of 7
Case 20-02804-jw   Doc 34   Filed 08/21/20 Entered 08/21/20 14:05:49   Desc Main
                            Document      Page 5 of 7
Case 20-02804-jw   Doc 34   Filed 08/21/20 Entered 08/21/20 14:05:49   Desc Main
                            Document      Page 6 of 7
Case 20-02804-jw   Doc 34   Filed 08/21/20 Entered 08/21/20 14:05:49   Desc Main
                            Document      Page 7 of 7
